DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 3/23/22. Applicants have elected Group I, drawn to claims 1-14, 17-20 and 29-30 and an IL-6 targeting agent with traverse. However, Applicants have not indicated why the restriction was traversed. Claim 12 is drawn to a modulator of the renin-angiotensin system is withdrawn. In addition, claims 31-35 drawn to composition are also withdrawn. Therefore claims 1-11, 13, 14, 17-20 and 29-30 are examined. Therefore, the restriction requirement is made FINAL. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5a. Claim(s) 1, 2, 4-8 and 10, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veenstra et al., (Oncogenesis, 2018, 7;87, p.1-11).
The reference discloses treating human cancer patient with stroma rich tumor (pancreatic ductal adenocarcinoma0 by administering nab-paclitaxel with gemcitabine (p.1, last para- p.2 1st para.). Serum samples measured ADAM12 in patients and controls (abstract). These meet claim 1 limitations. Tumor size of more than 20 mm in diameter is disclosed in Table 1 and supplemental tables. The reference also discloses a lymph node ratio (p. 7, col. 2, para.2). This meets the limitation of claim 2. Veenstra et al., discloses that lymph node ratio is determined by dividing an amount of lymph nodes with cancer cells by total amount of evaluated lymph nodes (p. 7, col. 2, para 2). This meets the limitation of claim 4. Resected patients had a CA19-9 of 416kU/L as determined by ELISA (Table 1, p. 3, col.2, results). This meets the limitation of claims 5 and 6. ADAM12 was found to be 316pg/ml (Table 1, p.3, col. 2) and was determined using ELISA (p. 9, col.1, para 1). This meets the limitation of claims 7 and 8. ADAM12 levels were determined using blood serum (p. 9, col.1, para 1). Veenstra et al. teaches the administration of 125mg/m2 of nab-paclitaxel plus gemcitabine 1000mg/m2 on days 1, 8, 15 and 28 days. Given the average adult body surface area of 1.7m2 the effective doses contemplated are 212.5 mg of nab-paclitaxel and 1700 mg of gemcitabine. This meets the limitation of claims 17 and 18. Therefore, claims 1, 2, 4-8 and 10, 17-18 are rejected as being anticipated by Veenstra et al., (Oncogenesis, 2018, 7;87, p.1-11).
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claim(s) 3, 9, 14, 19, 20, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al., (Oncogenesis, 2018, 7;87, p.1-11) as applied to claims 1, 2, 4-8 and 10, 17-18 above, and further in view of Shapiro et al., (The Lancet Oncology, 2015, 16:9, p.1090-1098, IDS of 7/22/20) and NCT 00844649, posted Feb.19, 2009.
The teachings of Veenstra et al. has been disclosed above in paragraph 5a. However, the reference does not teach esophageal adenocarcinoma. 
Shapiro et al., teaches adenocarcinoma of the esophagus (p.1091, col.2). This meets the limitation of claim 9. Staging was accomplished by CT scans, ultrasounds and fine-needle aspiration (p.1092, col. 1). This partially meets the limitation of claim 3. Neo adjuvant chemotherapy was administered intravenously meeting the limitation of claim 14 (p.1092, col. 1). Shapiro et al., discloses radiation therapy along with the chemotherapy, thus meeting the limitation of claim 19 (p.1092, col. 1). Both carboplatin and paclitaxel administration are disclosed. (p.1092, col. 1). This recites the limitation of claim 20. The reference teaches chemotherapy followed by surgery (see Table 1). The reference also discloses neoadjuvant chemoradiotherapy followed by surgery (p.1093, col. 2). This partially meets the limitations of claims 29 and 30. 
NCT 00844649 discloses that one or more metastatic tumors measurable by Computed Tomography (CT) scan or Magnetic resonance imaging (MRI), if patient is allergic to CT contrast media).
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Veenstra et al. and Shapiro et al., with that of NCT 00844649 to treating a human patient having a cancer characterized by at least one stroma-rich tumor, said human patient having increased disintegrin and metalloproteinase domain-containing protein 12 (ADAM12) levels in a bodily fluid, when compared to ADAM12 levels in a bodily fluid of a human control, the method comprising treating the human patient with a stroma-targeting agent. An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from stroma-rich tumor (esophageal adenocarcinoma) by determining the size of the tumor by imaging by administering intravenously a stroma targeting agent such as nab-paclitaxel disclosed in Veenstra et al. Further, Shapiro et al., discloses treating a patient by a combination of chemotherapy, radiation and surgery. Skilled medical practitioners will optimize the treatment regimen to obtain the most beneficial outcome for the patient.
 There is reasonable expectation of success because Shapiro et al., demonstrated clinical efficacy using combination of chemotherapy and surgery in stroma rich esophageal adenocarcinoma. 
6b. Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Veenstra et al., (Oncogenesis, 2018, 7;87, p.1-11) as applied to claims 1, 2, 4-8 and 10, 17-18 above, and further in view of Li et al., (The Lancet Oncology, Carciogenesis, 2015, Vol. 36, No.4, p. 459-468, IDS of 7/22/20) and Sukhatme et al., USPGNo. 20190290614, Pub Sept, 26, 2019.
The teachings of Veenstra et al. has been disclosed above in paragraph 5a. However, the reference does not teach esophageal adenocarcinoma. 
Liu reference teaches that aberrant IL-6 expression promotes development and progression of colorectal cancer (abstract).
Sukhatme et al. discloses methods that  can include administration of IL-6 inhibitors including anti-IL-6 antibodies (e.g. siltuximab, tocilizumab (atlizumab), sarilumab, olokizumab (CDP6038), elsilimomab, Clazakizumab, sirukumab (CNTO 136), ALX-0061 (nanobody) (Guo, et al., Cancer Treat Rev. 38(7):904-910 (2012)), or small molecule or peptide inhibitors, e.g., CPSI-2364, Semapimod, ARGX-109, FE301, FM101, or soluble gp130 or sgf130Fc (Scheller et al., Semin Immunol. 2014 February; 26(1):2-12) to treat cancer [0071, claims].
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Veenstra et al. and Li et al., with that of Sukhatme et al. to treating a human patient having a cancer characterized by at least one stroma-rich tumor, said human patient having increased disintegrin and metalloproteinase domain-containing protein 12 (ADAM12) levels in a bodily fluid, when compared to ADAM12 levels in a bodily fluid of a human control, the method comprising treating the human patient with IL-6-targeting agent.  An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from stroma-rich tumor (esophageal adenocarcinoma) by determining the size of the tumor by imaging by administering intravenously a stroma targeting agent such as IL-6 antibody disclosed in Sukhatme et al. Further, Li et al., discloses IL-6 promotes cancer. Skilled medical practitioners will optimize the treatment regimen to obtain the most beneficial outcome for the patient. There is reasonable expectation of success because Sukhatme et al, demonstrated clinical efficacy using IL-6 inhibitors to treat cancer.
Conclusion
	7. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645